Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
Claims 1-42 and 44-54 are pending. Claims 12-13, 16-20, and 44-54 remain withdrawn. Claims 1-11, 14-15, and 21-42 are currently being examined.
New Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14-15, and 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-33, 35-37, 38-41, 43, and 44-47 of copending Application No. 16/798,662 (recently issued to US Patent 11,459,391), in view of Chiu et al (US9580508B2, 2017) and Cho et al (2018) (Lazertinib, a 3rd generation EGFR-TKI, in patients with EGFR-TKI resistant NSCLC: Updated results of phase I/II Study, Journal of Thoracic Oncology Volume 13, 10/2018)
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims a method of treating a subject having an EGFR or c-Met expressing cancer, comprising administering to the subject a combination therapy, wherein the combination therapy comprises a therapeutically effective amount of an isolated bispecific EGFR/c-Met antibody and lazertinib, or Formula I, a tyrosine kinase inhibitor. The co-pending Application claims that the EGFR comprises a HCDRs SEQ ID NOs 1-3, and LCDR SEQ ID NOs: 4-6, VH SEQ ID NO: 13, VL SEQ ID NO: 14 which matches 100% to the instantly claimed SEQ ID NOS: 1-3, and 4-6, 13, and 14, respectively, and c-Met HCDRs SEQ ID NOs 7-9 and LCDRs SEQ ID NOS: 10-13, VH: 15, and VL: 16, which matches 100% to the instantly claimed SEQ ID NOs: 7-9, 10-13, 15 and 16, respectively. The copending application further claims that the bispecific antibody comprises a first heavy chain of SEQ ID NO: 17, first light chain SEQ ID NO: 18, a second heavy chain, SEQ ID NO: 19 and a second light chain LC2 SEQ ID NO: 20, which matches 100% to the instantly claimed SEQ ID NOs: 17, 18, 19 and 20, respectively. The co-pending claims that EGFR or c-Met expressing cancer is associated with wild type EGFR, wild type c-Met, an EGFR gene amplification or mutation, increased levels of circulating HGF, mutant KRAS, or c-Met gene amplification or mutation. The copending application also claims that the cancer may be NSCLC, breast cancer, colorectal cancer. The copending application also claims that the subject is suspected to have or has newly diagnosed EGFR, c-Met or EGFR and c-Met expressing cancer, or that the subject is resistant or has acquired resistance to treatment with a prior anti-cancer therapy, such as a kinase inhibitor osimertinib. The copending application also claims that the bispecific antibody has a fucose content <15%. 
However, the copending application (recently issued to patent) does not claim the doses of the bispecific antibody or of lazertinib. 
Chiu teaches a method of treating a subject having an EGFR or c-Met expressing cancer comprising administering to the subject a combination therapy, wherein the combination therapy comprises a therapeutically effective amount of an isolated bispecific anti-epidermal growth factor receptor (EGFR)/hepatocyte growth factor receptor (c-Met) antibody and a tyrosine kinase inhibitor. Chiu also teaches the instantly claimed sequences of the bispecific antibody. Chiu teaches that the bispecific antibody is an IgG1 isotype, fucose content between 1-15% . Chiu teaches that the EGFR or c-Met expressing cancer is associated with wild type EGFR, wild type c-Met, an EGFR gene amplification or mutation, increased levels of circulating HGF, mutant KRAS, or c-Met gene amplification or mutation. Chiu teaches that the cancer may be NSCLC, breast cancer, colorectal cancer. Chiu further teaches that EGFR mutation is a deletion in exons 19 or L858R. Chiu teaches that the subject is resistant or relapsed to treatment with a third generation EGFR TKI. Chiu further teaches that the administration and dosing of the bispecific antibody, where it is administered at a dose between 200-2000 mg, 350-1400 mg, 350 mg, 700 mg, or 1400 mg, and where it can be administered once a week or once in two weeks. [0012, 0033-0036, 0398, 0494-0495, 0392, 0551, 0521, 0525, 0513-0514, 0517] 
Cho teaches a method of treating a subject having cancer, NSCLC, comprising administering to the subject a third generation EGFR mutant selective TKI, YH25448 or lazertinib, in patients with EGFR-TKI resistant cancer. Cho further teaches the dosing of lazertinib between 20-320 mg or 20-240 mg once a day. (abstract) 	
	It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to treat cancer by administering a bispecific antibody c-Met/EGFR and lazertinib, wherein the dose of the bispecific antibody is administered between 200-2000 mg, 350-1400 mg or 350 mg, 700 mg, 1050 mg or 1400 mg, and wherein the dose of lazertinib is a dose between 20-320 mg and 160-320 mg or 160-240 mg. One would have been motivated to because the: 1) co-pending application and Chiu teach treating an EGFR-expressing cancer comprising administering a bispecific EGFR/c-Met antibody and a tyrosine kinase inhibitor, 2)  Chiu teaches administering the bispecific antibody between 200-200 mg, and 3) Cho teaches administering lazertinib between 20-320 mg or 20-240 mg once a day for the same cancer treatment. One would have a reasonable expectation of success to treat cancer with the combination and dosing mentioned above and in the instant claims because Chiu and Cho demonstrate the success of producing an anti-tumor response. Given the recognized need to treat EGFR or c-Met expressing cancer, and given the known doses and mechanisms of actions of the bispecific antibody and tyroskine kinase inhibitor, one of skill of the art could have pursued applying the instantly claimed doses and confirmed anti-tumor activity, with a reasonable expectation of success.  
All other rejections in Office Action mailed 05/19/2022 have been withdrawn in view of arguments. 
Conclusion: No claim is allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642